UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1100


In Re:   FLOYD JUNIOR POWELL, a/k/a Dick,

                Petitioner.




    On Petition for Writ of Mandamus.       (5:99-cr-00012-RLV-6)



Submitted:   July 9, 2009                     Decided:   July 27, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Floyd Junior Powell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Floyd Junior Powell petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion    for   relief   under     18    U.S.C.    § 3582      (2006),   filed   on

November 19, 2007, and his motion to amend the motion, filed on

July 2, 2008.       He seeks an order from this court directing the

district court to act.            Since Powell filed this petition, the

district    court’s   docket      sheet       indicates   that    a   supplemental

presentence report pursuant to the crack cocaine amendments was

filed and made available to the parties and the district court.

Although we find that mandamus relief is not warranted because

the delay is not unreasonable, we deny the mandamus petition

without prejudice to the filing of another mandamus petition if

the district court does not act expeditiously.                   We dispense with

oral     argument   because      the    facts    and   legal     contentions     are

adequately      presented   in    the    materials     before     the    court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                          2